Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a first office action upon examination of application number.  Claims 1-20 are pending and have been examined on the merits discussed below.
	
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 2, 2020, and January 5, 2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-20 is/are directed to a method, system, and CRM.  Thus, all the claims are within the four potentially eligible categories of invention (a process, an article of manufacture and a machine, respectively), satisfying Step 1 of the Subject Matter Eligibility (SME) test.
As per Prong One of Step 2A of the §101 eligibility analysis provided in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the Examiner notes that the claims are directed to a judicial exception since they are directed to certain methods of organizing human activity and mathematical concepts.  
Independent claim 1 is directed to developing a first machine-learning model for each individual hydrocarbon storage facility that predicts truck-waiting times and sales volumes based on parameters that include opening volume, hauling volume, and sales volume data of the individual hydrocarbon storage facility; developing a second machine-learning model for the hydrocarbon storage system that outputs a recommended hauling volume for each individual hydrocarbon storage facility based on parameters that include the truck-waiting times and sales volumes for each individual hydrocarbon storage facility and the average truck-wait time for the hydrocarbon storage system; applying each of the first machine-learning models to current data from an associated hydrocarbon storage facility to predict truck-waiting times and sales volumes for the associated hydrocarbon storage facility; and providing the predicted truck-waiting times and sales volumes for each hydrocarbon storage facility as input to the second machine learning model to generate the recommended hauling volume for each individual hydrocarbon storage.
Independent claim 7 is directed to developing a first machine-learning model for each individual hydrocarbon storage facility that predicts truck-waiting times and sales volumes based on parameters that include opening volume, hauling volume, and sales volume data of the individual hydrocarbon storage facility; developing a second machine-learning model for the hydrocarbon storage system that outputs a recommended hauling volume for each 
Independent claim 12 is directed to a first machine-learning model for each individual hydrocarbon storage facility that predicts truck-waiting times and sales volumes based on parameters that include opening volume, hauling volume, and sales volume data of the individual hydrocarbon storage facility; a second machine-learning model for the hydrocarbon storage system that outputs a recommended hauling volume for each individual hydrocarbon storage facility based on parameters that include the truck-waiting times and sales volumes for each individual hydrocarbon storage facility and the average truck-wait time for the hydrocarbon storage system; and
               Independent claim 18 is directed to 
These steps are representative, under broadest reasonable interpretation, of abstract ideas such as mathematical concepts and certain methods of organizing human activity, specifically, commercial or legal operations.

Regarding Prong Two of Step 2A, a claim directed to an abstract idea must be analyzed to determine if the claim recites additional elements that integrate the judicial exception into a practical application.  Limitations that are indicative of integration into a practical application include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical Vanda Memo issued in June 2018.
In this case, the claims do not include limitations that meet the criteria listed above, thus the abstract idea is not integrated into a practical application.  Independent claims 1 and 7 do not include additional limitations that integrate the abstract idea into a practical application.  Independent claim 12 includes a communications system which amounts to using a computer as a tool to perform the abstract idea of sending routing instructions.  Independent claim 18 includes a communication device, at least one processing device in communication with the communications device and a memory storing instructions that when executed by the at least one processing device cause the at least one processing device to perform operations comprising the abstract idea identified above.  These additional limitations only amount to mere instructions to implement the abstract idea on a computer.
Further, the claims do not include limitations beyond generally linking the use of the abstract idea to a particular technological environment.  When considered individually the system and software claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is 
The dependent claims do not remedy the deficiency of the independent claims.
Dependent claims 2-6 further limit the abstract idea of claim 1 and do not recite additional elements that integrate the abstract idea into a practical application.  
Dependent claims 8-11 only further limit the abstract idea of claim 7 and do not recite additional elements that integrate the abstract idea into a practical application. 
Dependent claims 13-15 are directed to a graphical user interface and a web browser operating on a client machine, a server hosting the machine-learning models and a database on the server holding data.  These additional limitations merely use a computer as a tool to perform the abstract idea in claim 12.  Dependent claims 16 and 17 further limit the abstract idea of claim and do not integrate the abstract idea into a practical application.
Dependent claims 19 and 20 only further limit the abstract idea of claim 18 and do not recite additional elements that integrate the abstract idea into a practical application. 

Lastly and in accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instruction 


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The claims are allowable over the prior art, but for the rejections under 35 USC 101.  The closest prior art, taken alone or in combination, fails to teach Applicant’s invention.  
Dyk, US 2019/0370735, directed to a bulk asset hauling dispatch system, discloses optimization models which consider production forecasts, inventory levels and macro hauling capacity and generate output for representing optimal levels of fluids to maintain in inventory and to be shipping to efficiently utilize their hauling capacity.  The method also utilizes a route optimizer to generate optimized routing data.  Dyk, however, fails to teach the development of the separate machine learning models, wherein a first machine learning model predicts truck wait-times and sales volumes and that data is provided to the second machine learning model to generate recommending hauling volumes.  




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ristovski et al, US 2018/0247207 – Online Hierarchical Ensemble of Learners for Activity Time Prediction in Open Pit Mining – using machine learning models 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736. The examiner can normally be reached M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683